Citation Nr: 9904288	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-04 709 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October  1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a psychiatric disorder to include post 
traumatic stress disorder.



FINDINGS OF FACT

1.  Service medical records are negative for complaints, 
findings, or diagnosis related to a psychiatric disorder.

2.  The veteran did not serve in Vietnam and was not in 
combat.

3.  The record is devoid of medical evidence that the veteran 
has PTSD.

4.  The record is devoid of medical evidence to demonstrate 
an etiological nexus between any current psychiatric disorder 
and active service.  

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that an 
acquired psychiatric disorder was present in service or is 
otherwise related to military service.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a psychiatric disorder.  On 
the veteran's examination for separation he reported "no" 
to whether he had nervous trouble of any sort or depression 
or excessive worry.  On clinical evaluation his psychiatric 
status was reported to be normal.

On the veteran's application for compensation or pension 
received in November 1991 he did not report any treatment for 
his claimed conditions.

Of record is a private medical report signed by Stephen 
Irvin, M.D. which indicates that when the veteran was seen in 
August 1991 he gave a lifelong history of nerves, which 
particularly bothered him after getting out of service in 
1975 (sic).  Reportedly he was treated intermittently at a VA 
facility where he received nerve pills.  The veteran 
described episodes of sweating, tachycardia, shakiness, and 
shortness of breath, which occurred at times of great stress, 
the worst occurring after the death of a friend several years 
earlier.  At that time the veteran had been treated at a 
hospital for shock.  He also related he had been depressed, 
with occasional irritability, but no suicidal thoughts.  He 
was bothered by crowds in stores.  He did not describe any 
problems from service.  On objective examination the veteran 
was neurologically intact.  The assessment was lifelong 
anxiety.  When the veteran was seen by Dr. Irvin, in 
September 1991 he complained of difficulty sleeping and 
occasional inability to breath on going to sleep.  He 
indicated that he had lost interest in life and expressed a 
desire for mental health treatment.  Clinical records dated 
in October 1991 to April 1992 reflect improvement of the 
veteran's symptoms on medication for anxiety.  It was also 
noted he was seeing a psychiatrist.  

In May 1992 VA treatment records were received from VAMC 
Johnson City.

A VA examination report dated in January 1992 states that the 
veteran was seen in psychology service to determine his 
eligibility for psychiatric services.  In reporting his 
history he related treatment by the VA in Johnson City in 
1975 and 1989.  He did not refer to nervous problems during 
service.  He claimed he had been unable to work since 1981 
because he was "too nervous."  The veteran reported 
significant learning difficulty in school, repeating grades 
and dropping out after completing the seventh grade.  While 
in the service he was stationed in Germany, but had 
reportedly feared being sent to Vietnam.  He related that he 
was never in actual combat.  At the time of examination the 
veteran described himself as feeling nervous and depressed 
all the time.  Although he reportedly began feeling this way 
during service he did not seek treatment for fear of 
ridicule, and also because he hoped his nerves would calm 
down after leaving service.  His symptoms had worsened over 
the years, particularly after the death of his mother in 
1987.  He indicated nightly fears of losing his breath and 
dying, which delayed the onset of sleep.  The veteran also 
reported frequent nightmares and episodes of sleep walking.  
Additionally the veteran described panic attacks occurring 
every two to three weeks, which were characterized by 
tachycardia, fear of dying, weakness, chest tightness and 
shortness of breath, stomach pains, and sweating.  The 
episodes were triggered by noises or other emotional upset.  
Because of fear of future attacks the veteran avoided crowds, 
going to stores, and driving.  The veteran acknowledged 
cognitive difficulties to include concentration and memory, 
reduced appetite, energy level and tearfulness.  He denied 
suicidal or homicidal ideation, and excessive use of alcohol.  
Although he reported a bad temper, having recently punched a 
whole in a wall in anger, the veteran denied a history of 
fights or arrests for aggressive behavior.  He also denied 
having received psychiatric treatment at any VA facility, and 
reported that since service he had occasionally received 
nerve pills from a family doctor and community clinics.  Also 
noted were multiple trips to the emergency room for panic 
attacks.  The veteran said that over the preceding five 
months he had benefited from seeing a social worker at a 
community clinic where he also received psychotropic 
medication.  

The VA examiner recorded that the veteran appeared pale and 
nervous, exhibiting sweaty palms, tremulous hands and 
initially poor eye contact.  He was alert and oriented in all 
spheres.  His mood was anxious and depressed with flattened 
affect.  The veteran's speech was described as somewhat slow, 
but clear and appropriate.  He acknowledged that for the 
previous two years he had heard a voice which would counter 
any positive statement he made with a negative one.  The 
voice never attempted to direct the veteran's behavior.  The 
veteran appeared to be of below average intelligence and was 
unable to complete psychological testing due to very poor 
reading ability.  The psychologist concluded the veteran 
appeared to be a sincere informant with no obvious, 
underlying motives to exaggerate his symptoms. Assuming his 
report was true, it appeared the veteran had experienced 
acute anxiety and depressive reaction during his military 
service, which had become worse over the subsequent years.  
His panic attacks dysphoric mood, and sleep disturbances 
seemed most debilitating, and had resulted in moderate-severe 
psychosocial impairment.  The examiner commented further that 
while the chronicity of symptoms presented a therapeutic 
challenge, it was likely that psychological/psychiatric 
intervention could lead to some improvement of symptoms and 
functioning.  The diagnostic impression was panic disorder 
with agoraphobia, moderate-avoidance-moderate severity.  
Major depressive disorder-chronic, with possible mood 
congruent psychotic features.  

Also of record is a report signed by Robert J. Dane, M.D., 
which stated that the veteran was seen for psychiatric 
consultation in June 1992.  The veteran began by saying he 
stayed nervous and depressed all the time.  He was reportedly 
unable to sleep, and had been experiencing nightmares related 
to Vietnam since his separation from service.  He had been 
assigned to work in Germany for three years.  The veteran 
further stated he could not stand being around other people, 
but had to get off by himself.  His wife had told him he 
walked and talked in his sleep.  He was always sad and 
worried.  He did not socialize, or go to the store, having no 
outings other than doctor's visits.  The veteran felt he had 
not been "right" since service.  The doctor commented the 
veteran was rather an odd man.  When asked about visions, he 
indicated that from time to time he had visions, which 
generally involved aliens or other scary things.  The veteran 
also indicated, when asked, that he heard voices telling him 
to do things that he felt compelled to do.  Recently he had 
destroyed the paneling in his house with his fists, because 
the voices had told him to do so.  He seemed to have heard 
voices for as long as ten years.  He sometimes felt panicky 
when watching violence on television, breaking out in a sweat 
with rapid heart beat.  The veteran's voice was flat and his 
affect blunt.  The diagnosis was Axis I:  chronic 
undifferentiated schizophrenia, of several years duration; 
Axis II: probable borderline intellectual functioning, poor 
school progress, essentially illiterate.   

Multiple reports from the Holston Child and Family Counseling 
Center indicate the veteran received treatment involving 
individual therapy and medication, from October 1991 to 
December 1992.  At the time of intake, the veteran reported 
he had felt nervous and depressed since service.  Although he 
had never served in Vietnam he reported nightmares related to 
his training to prepare for such service.  The diagnosis was 
generalized anxiety disorder.  

A VA rating in March 1996 included a notation of a request 
for the veteran's treatment records from VAMC Johnson City, 
TN from 3/8/73 to date was made and a response was received 
in April 1996.  The response from VAMC Mountain Home (which 
is the same facility as Johnson City) consisted of a report 
from 1989 and 1992.  These records did not refer to treatment 
for a nervous disorder. 

Received in April 1996 was the veteran's statement in support 
of a claim for service connection for post traumatic stress 
disorder (PTSD), in which he related that during service he 
stayed nervous and depressed, fearing that he would be sent 
to Vietnam.  While in basic training he reportedly received 
word that one of his best buddies had died in Vietnam.  The 
veteran also expressed a fear of guns and the gas chamber, 
fearing that he would die in the gas chamber.  He did noted 
seek help from Army doctors, because he thought that he would 
feel better after leaving the service.  However, shortly 
after getting out of service he began to experience panic 
attacks, and was reportedly seen at a VA Medical Center 
(VAMC) in approximately 1974.  At that time he was having 
difficulty sleeping and eating and could not concentrate or 
remember things.  He heard voices and continued to have 
nightmares about being killed in Vietnam.  He had been unable 
to work since 1980 due to nervousness, panic attacks, and 
inability to sleep.  



Entitlement to Service Connection for a Psychiatric Disorder 
to include PTSD

The veteran claims essentially that he is entitled to service 
connection for a psychiatric disorder.  He maintains that his 
current mental problems had their onset during active 
service.  Service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service. 
Watson v. Brown, 4 Vet.App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claim is not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  

As an initial matter, it is noted that the veteran has given 
conflicting reports regarding his treatment at VA facilities, 
stating on the one hand that he received treatment from VA in 
1973, 1974 and 1975, and asserting to the contrary on January 
1992 VA examination, that he had never previously received 
psychiatric treatment at any VA facility.  In this regard, 
the record shows the RO made multiple unsuccessful attempts 
to locate VA outpatient treatment records reflecting 
treatment in the 1970's from the facility identified by the 
veteran.  In addition, while the veteran has claimed service 
connection for PTSD, a review of the record reveals no 
evidence of a medical diagnosis of that disorder.  The 
evidence does show the veteran has been treated for 
psychiatric symptoms, since August 1991 with various 
diagnoses recorded, including generalized anxiety disorder, 
schizophrenia, panic disorder and major depressive disorder.  
The earliest objective evidence of mental illness dates 
therefore from more than 18 years after service, service 
medical records being devoid of any reference to psychiatric 
symptoms.  Also, there is no evidence that a psychosis was 
present during the period of one year following the veteran's 
separation from service.  Moreover, the veteran has presented 
no medical evidence or opinion to demonstrate an etiological 
link between his current mental illness and any symptoms or 
events in service.  The VA examiner in January 1992 noted the 
veteran's reported complaints of nervousness in service; 
however the actual diagnosis did not link any current 
disorder to any event of service origin.  An examiner's 
reiteration of the history provided by the veteran does not 
constitute the requisite competent medical evidence of a 
nexus to service.  See, LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

The only evidence of a nexus to service is based on the 
veteran's own assertions.  Although evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  This exception applies to 
the lay assertions by the veteran regarding an etiological 
link between his current psychiatric disorder and reported 
symptoms during service, because lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical causation.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the 
absence of any medical evidence or opinion to support his 
contentions, the veteran has not presented a plausible claim 
for service connection for a psychiatric disorder.  


ORDER

The claim for service connection for a psychiatric disorder 
to include PTSD is denied as not well-grounded.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 10 -


